[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1829

                  RANDOLPH E. GREEN, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                   CITY OF BOSTON, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Randolph E. Green on brief pro se.                             
Merita  A.  Hopkins,  Corporation  Counsel,  and  Gerald  Fabiano,                                                                             
Assistant Corporation Counsel, City of Boston Law Department, on brief
for appellees.

                                         

                      December 19, 1997
                                         

     Per Curiam.   Plaintiffs  appeal from  a district  court                           

judgment dismissing their civil rights  complaint for failure

to state  a claim.   Their principal contention on  appeal is

that the  district court erred  in setting aside a  notice of

default, which  had been  entered when  defendants failed  to

file a timely response to the amended complaint.  The setting

aside  of an  entry of default  is subject to  a "good cause"

standard, Fed. R. Civ. P. 55(c), is reviewable on appeal only

for abuse of  discretion, and is not to  be disturbed "unless

the  district court's decision is clearly wrong," McKinnon v.                                                                      

Kwong Wah Restaurant, 83 F.3d 498, 502  (1st Cir. 1996).  The                                

court's action here cannot possibly be so characterized. 

     The "good  cause" standard is  a "mutable" one,  Coon v.                                                                      

Grenier, 867 F.2d  73, 76 (1st Cir. 1989),  involving a case-                   

specific  determination  not  amenable   to  any  "mechanical

formula,"  General  Contracting &  Trading Co.  v. Interpole,                                                                         

Inc., 899 F.2d 109, 112 (1st Cir. 1990).  We have nonetheless                

identified  some   general  guidelines  to   assist  in   its

application.  See, e.g., McKinnon, 83 F.3d at 503; Interpole,                                                                        

899  F.2d  at 112;  Coon,  867 F.2d  at  76.   These criteria                                    

overwhelmingly  predominate  in   defendants'  favor.     For

example,  there  has  been  no  suggestion  but  that  simple

inadvertence was  involved here.   Plaintiffs  have not  been

prejudiced  in  any relevant  sense.    See,  e.g.,  FDIC  v.                                                                     

Francisco Inv. Corp., 873 F.2d 474, 479 (1st Cir. 1989).  The                                

                             -2-

defenses mounted  by defendants  have proven to  be not  only

potentially but actually  meritorious.  And defendants  acted

promptly  upon  learning  of their  oversight.    Given these

circumstances,  the  district  court  acted  well  within its

discretion in setting aside the entry of default.

     Plaintiffs'  remaining  contention  is  that  the  court

discriminated against them in failing to address two of their

offerings:  their motion  to "vacate"  defendants' motion  to

dismiss, and  their motion for  "order of judgment."   To the

contrary,  the court necessarily  if implicitly  denied those

requests in the course of granting the motion to dismiss.

     As plaintiffs have advanced no specific challenge to the

holding that their amended complaint failed to state a claim,

it  suffices  to  note  that  we  find  the district  court's

reasoning in this regard unexceptionable.

     Affirmed.                           

                             -3-